DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending in this application.Claim 1, 4-5, and 7-8 is presented as currently amended claims.
Claims 2-3, and 6 are presented as previously amended or original claims.
No claims are newly presented.
No claims are cancelled.
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatani et al. (US 20180297631 A1) (hereinafter Miyatani) in view of Lee et al. (US 20130060414 A1 ) (hereinafter Lee). As regards the individual claims:
Regarding claim 1, Miyatani teaches a device:
an automatic steering controller configured to generate an automatic steering control amount of a steering actuator for turning a vehicle wheel based on an input automatic running command (Miyatani: ¶ 041; automatic steering is performed on the basis of a command signal from an automatic driving system 40 of the vehicle. Specifically, the automatic driving system 40. . . , calculates a target steering angle necessary for the vehicle to maintain the travel in the lane, and outputs that target steering angle to the controller 30. The controller 30 controls the drive of the electric motor 10 such that the steering angle of the steering wheel 1 matches the target steering angle. Specifically, the controller 30 controls the drive of the electric motor 10 such that the steering angle obtained by the steering angle sensor 15 matches the target steering angle.) 
and a manual steering controller configured to generate a manual steering control amount of the steering actuator based on a manual operation amount of a manual operation unit for turning the vehicle wheel (Miyatani: ¶ 047; [a]t the time of the manual steering by the driver, motor control unit 31 executes assist control for controlling the drive of the electric motor 10 on the basis of the detection result of the torque sensor 12.) 
wherein the steering control device selects one of an automatic steering mode for controlling the steering actuator by the automatic steering control amount and a manual steering mode for controlling the steering actuator by the manual steering control amount to control the steering actuator, when the manual operation amount of the manual operation unit for turning the vehicle wheel exceeds a predetermined value during the control in the automatic steering mode at a first point in time (Miyatani: ¶¶ 031-034; switch from manual steering to the automatic steering by the driver is made selecting an automatic driving mode through an operation by the driver. On the other hand, a switch from the automatic steering to the manual steering is made when the intervention determination unit 33 detects the intervention of the steering operation by the driver . . . . if the steering torque detected by the main system becomes equal to or larger than a predetermined value. That determination result is output to the motor control unit 31 and the motor control unit 31 switches a control method for the electric motor 10 from the automatic steering control to the assist control)
Miyatani does not explicitly teach:
 the steering control device controls the steering actuator based on an electric motor control amount obtained by adding a manual steering control amount change, which is calculated based on a change amount in the manual operation amount from the first point in time, to a shift control amount,-2-7461978.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD.Application No.: 16/348,225 which is set based on the automatic steering control amount at the first point in time, until a control mode is shifted to the manual steering mode; however Lee does teach:
 the steering control device controls the steering actuator based on an electric motor control amount obtained by adding a manual steering control amount change, which is calculated based on a change amount in the manual operation amount from the first point in time, to a shift control amount,-2-7461978.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD.Application No.: 16/348,225 which is set based on the automatic steering control amount at the first point in time, until a control mode is shifted to the manual steering mode (Lee: ¶ 080; the difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, may be calculated by system 100. The difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, may, for example, be a measure of how much control or input driver is applying or attempting to apply to the vehicle [and the torque delta is within a range] a gradual control transition from the automated steering control system 90 to the driver may be applied (e.g., by system 100), as depicted in block 419. Steering control may be fully or partially relinquished to the driver, as depicted by block 420. If the calculated difference is greater than the upper boundary of the override transition torque zone, steering control may be fully or partially relinquished to the driver, as depicted by block 420 without applying the gradual control transition.) (Lee: ¶ 067; As illustrated in FIG. 5B, at start time t.sub.start control begins to be transferred from an LC system to an operator. For example, at start time t.sub.start a torque may have been applied by the operator that exceeded the lower boundary torque threshold .tau..sub.thresh-low for the current velocity v. At start time t.sub.start, vehicle steering is completely controlled by the LC system, which applies a full LC torque .tau..sub.LC-full to the vehicle steering. Between start time start time t.sub.start and finish time t.sub.finish, LC torque .tau..sub.LC may gradually diminish to substantially equal to 0, as described by graph 310. For example, graph 310 may describe LC torque .tau..sub.LC diminishing from full LC torque .tau..sub.LC-full as an exponential function, in another embodiment, graph 310 may describe another asymptotic or other gradually diminishing function.) (Lee: Fig. 8; [steps 410-420 showing incrementally transferring control between driver and automation based on delta between predicted required force and measured force applied by driver) (Lee: Fig. 9; showing calculation of override transition torque stepping procedure]) 

    PNG
    media_image1.png
    487
    666
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    690
    498
    media_image2.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Lee because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Miyatani and Lee are similar devices meant to improve driver steering feel by adjusting toque to more closely match driver expectations without discontinuities; however, Lee has been improved by comparing the amount of driver torque with the amount needed, then testing resulting value to see if gradual control transition is required, and if required, applying it. This improvement would obviously improve Miyatani‘s similar device in the same way as it does Lee because both are calculating and matching the driver’s input in order to match it as closely as possible to prevent a disturbing sensation from occurring when the steering wheel suddenly feels lighter due to the application of assist.
Regarding claim 4, as detailed above, Miyatani as modified by Lee teaches the invention as detailed with respect to claim 1. Lee further teaches:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit (Lee: ¶ 033; vehicle 10 may include one or more devices or sensors to measure vehicle steering measurements, vehicle steering conditions, vehicle steering parameters, vehicle dynamics, driver input, or other vehicle related conditions or measurements. The vehicle dynamics measurement device(s) may include one or more steering angle sensor(s) 70 (e.g., connected to steering wheel 82 and/or another component of the steering system) and/or steering torque sensor(s) 80 (e.g., a torsion bar, torque sensor, torquemeter, torque transducer, or other device). . . . measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information data may be used by system 100 or another system to calculate steering angle, steering torque, dead reckoning based vehicle position, and other calculations.)
and the manual steering control amount change is a product of the manual steering control amount and a manual contribution degree increasing from zero(Lee: ¶ 066; FIG. 5B is a graph illustrating gradual transfer of steering control from an automated steering control system to an operator of a vehicle according to an embodiment of the invention. Steering control by the automated steering control system is represented by LC torque .tau..sub.LC that is applied by a lane centering (LC) system. However, steering control may be gradually transferred from any automated steering control system to the operator.) (Lee: ¶ 067; As illustrated in FIG. 5B, at start time t.sub.start control begins to be transferred from an LC system to an operator. For example, at start time t.sub.start a torque may have been applied by the operator that exceeded the lower boundary torque threshold .tau..sub.thresh-low for the current velocity v. At start time t.sub.start, vehicle steering is completely controlled by the LC system, which applies a full LC torque .tau..sub.LC-full to the vehicle steering. Between start time start time t.sub.start and finish time t.sub.finish, LC torque .tau..sub.LC may gradually diminish to substantially equal to 0, as described by graph 310. For example, graph 310 may describe LC torque .tau..sub.LC diminishing from full LC torque .tau..sub.LC-full as an exponential function, in another embodiment, graph 310 may describe another asymptotic or other gradually diminishing function.)
Regarding claim 5 as detailed above, Miyatani as modified by Lee teaches the invention as detailed with respect to claim 1. Lee further teaches:
wherein the steering actuator is controlled  (Lee: ¶ 067; vehicle steering is completely controlled by the LC system, which applies a full LC torque)
based on a second control amount obtained by adding the manual steering control amount change to a shift control amount calculated with the automatic steering control amount at the first point in time as an upper limit (Lee: ¶ 080; the difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, may be calculated by system 100. The difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, may, for example, be a measure of how much control or input driver is applying or attempting to apply to the vehicle. The difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, may be compared to a lower boundary of the override transition torque zone by system 100. In one embodiment, the absolute value of the difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, may be compared to the lower boundary of the override transition torque zone by system 100. If the difference between steering torque expected, .tau..sub.expected, and steering torque measured, .tau..sub.meas, or the absolute value of the difference, is greater than the lower boundary of the override transition torque zone, the calculated difference (e.g. its absolute value) may be compared with the upper boundary of the override transition torque zone, as depicted in block 418. If the calculated difference is less than the upper boundary of the override transition torque zone a gradual control transition from the automated steering control system 90 to the driver may be applied (e.g., by system 100), as depicted in block 419. Steering control may be fully or partially relinquished to the driver, as depicted by block 420. If the calculated difference is greater than the upper boundary of the override transition torque zone, steering control may be fully or partially relinquished to the driver, as depicted by block 420 without applying the gradual control transition.) (Lee: ¶ 083; gradual steering control transition as depicted by block 419, or to fully or partially relinquish steering control to the driver as depicted by block 420, may be based on both conditions represented by block 416 or block 418. In accordance with other embodiments of the invention, a decision to apply gradual steering control transition as depicted by block 419, or to fully or partially relinquish steering control to the driver as depicted by block 420, may be based on either of the conditions represented by block 416 or block 418. In accordance with other embodiments of the invention, a decision to apply gradual steering control transition as depicted by block 419, or to fully or partially relinquish steering control to the driver as depicted by block 420, may be based on one or the other of the conditions represented by block 416 or block 418, irrespective of the other condition (for example, the condition with regard to torque or steering angle indicated by either block 416 or by block 418 may be ignored or omitted).) (Lee: ¶ 084; condition may include comparing a difference between a measured and expected value of a quantity that is relatable to, or derivable from, a torque or steering angle, or another steering or steering control related parameter, to a speed-dependent threshold value.) (Lee: Fig. 8; [steps 410-420 showing incrementally transferring control between driver and automation based on delta between predicted required force and measured force applied by driver) (Lee: Fig. 9; showing calculation of override transition torque stepping procedure])
Regarding claim 6, as detailed above, Miyatani as modified by Lee teaches the invention as detailed with respect to claim 1. Lee further teaches:
wherein the steering actuator is controlled based on a third control amount obtained by adding the manual steering control amount change to the automatic steering control amount (Lee: ¶ 048; As depicted in block 210, the difference between steering torque measured, .tau..sub.meas, and expected steering torque, .tau..sub.expected, may be calculated . . . A current lower boundary may be calculated based on a measured vehicle speed and/or additional vehicle factors. The additional vehicle factors may be determined during or prior to manufacturing of vehicle 10 and may be based on vehicle testing, human factor studies, or other factors. The current lower boundary may include buffer or additional torque so as to take into account driver interaction with the steering system that is not intended to override automatic steering control system 90.)
Regarding claim 7, as detailed above, Miyatani as modified by Lee teaches the invention as detailed with respect to claim 1. Lee further teaches:
wherein when magnitude of the manual operation amount exceeds the predetermined value at the first point in time and then falls below the predetermined value, the first control amount is decreased in accordance with the decrease of the manual operation amount (Lee: ¶ 048; As depicted in block 210, the difference between steering torque measured, .tau..sub.meas, and expected steering torque, .tau..sub.expected, may be calculated . . . A current lower boundary may be calculated based on a measured vehicle speed and/or additional vehicle factors. The additional vehicle factors may be determined during or prior to manufacturing of vehicle 10 and may be based on vehicle testing, human factor studies, or other factors. The current lower boundary may include buffer or additional torque so as to take into account driver interaction with the steering system that is not intended to override automatic steering control system 90.) (Lee: ¶ 049; Expected steering angle, .delta..sub.expected, may be the steering angle or maximum steering angle that the system expects to be applied to the vehicle steering system or component(s) of the vehicle steering system when the driver or operator of the vehicle is not attempting to override the automated steering control system. The expected steering angle, .delta..sub.expected, may be calculated based on steering angle command, .delta..sub.cmd, using a look-up table, simple second order system, second order system, or other mathematical approach or method. The expected steering angle, .delta..sub.expected, may, in some embodiments, vary from steering angle command, .delta..sub.cmd, due to vehicle dynamics and steering control variables (e.g., latency, delay and system lag in the steering control system).)
and when the magnitude of the manual operation amount falls below the predetermined value and then falls below a manual steering mode shift operation amount smaller than the predetermined value, the steering actuator is controlled in the manual steering mode (Lee: ¶ 091: In operation 520, steering control of the vehicle may be transferred from an automatic vehicle control system (e.g., system 90 in to the driver. A decision whether or not to transfer steering control, and at what rate, may be based on the one or more measured vehicle steering measurements and the one or more expected vehicle steering measurements. The length of time of the transfer of steering control (e.g., long corresponding to gradual or short corresponding to sudden) may be determined by a calculation based on the one or more measured vehicle steering measurements and the one or more expected vehicle steering measurements. The length of time may be fixed or predetermined for the case that a calculated difference is at or just above a lower boundary, but may be decreased as the difference rises above the lower boundary. For example, a difference between one of the measured vehicle steering measurements and a corresponding calculated expected vehicle steering measurement may be measured, and this may be compared to the corresponding more override transition zone boundaries. For example, system 100 may send a signal or command to system 90 to transfer steering control from the automatic steering system to the driver. The one or more vehicle steering measurements may include [inter alia a] vehicle steering torque measurement,[], steering torque condition) 
Regarding claim 8, as detailed above, Miyatani as modified by Lee teaches the invention as detailed with respect to claim 1. Miyatani further teaches:
wherein when magnitude of the manual operation amount exceeds the predetermined value at the first point in time and then a steering angle falls below a first steering angle threshold along with operation of the manual operation unit, the first control amount is decreased in accordance with the decrease of the steering angle(Lee: ¶ 048; As depicted in block 210, the difference between steering torque measured, .tau..sub.meas, and expected steering torque, .tau..sub.expected, may be calculated . . . A current lower boundary may be calculated based on a measured vehicle speed and/or additional vehicle factors. The additional vehicle factors may be determined during or prior to manufacturing of vehicle 10 and may be based on vehicle testing, human factor studies, or other factors. The current lower boundary may include buffer or additional torque so as to take into account driver interaction with the steering system that is not intended to override automatic steering control system 90.) (Lee: ¶ 049; Expected steering angle, .delta..sub.expected, may be the steering angle or maximum steering angle that the system expects to be applied to the vehicle steering system or component(s) of the vehicle steering system when the driver or operator of the vehicle is not attempting to override the automated steering control system. The expected steering angle, .delta..sub.expected, may be calculated based on steering angle command, .delta..sub.cmd, using a look-up table, simple second order system, second order system, or other mathematical approach or method. The expected steering angle, .delta..sub.expected, may, in some embodiments, vary from steering angle command, .delta..sub.cmd, due to vehicle dynamics and steering control variables (e.g., latency, delay and system lag in the steering control system).)
and when the steering angle falls below a second steering angle threshold smaller than the first steering angle threshold, the steering actuator is controlled in the manual steering mode(Lee: ¶ 048; As depicted in block 210, the difference between steering torque measured, .tau..sub.meas, and expected steering torque, .tau..sub.expected, may be calculated. If the absolute value or magnitude of the difference is greater than a current lower boundary of an override transition torque zone, an automatic steering control system 90 may be gradually dc-activated, disengaged, or overridden by system 100. A current lower boundary may be calculated based on a measured vehicle speed and/or additional vehicle factors. The additional vehicle factors may be determined during or prior to manufacturing of vehicle 10 and may be based on vehicle testing, human factor studies, or other factors. . . . ) (Lee: ¶ 049; Expected steering angle, .delta..sub.expected, may be the steering angle or maximum steering angle that the system expects to be applied to the vehicle steering system or component(s) of the vehicle steering system when the driver or operator of the vehicle is not attempting to override the automated steering control system. The expected steering angle, .delta..sub.expected, may be calculated based on steering angle command, .delta..sub.cmd, using a look-up table, simple second order system, second order system, or other mathematical approach or method. The expected steering angle, .delta..sub.expected, may, in some embodiments, vary from steering angle command, .delta..sub.cmd, due to vehicle dynamics and steering control variables (e.g., latency, delay and system lag in the steering control system).)
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miyatani in view of Lee in view of Tsunoda (JP 2010012979 A). As regards the individual claims:
Regarding claim 2, as detailed above, Miyatani as modified by Lee teaches the invention as detailed with respect to claim 1. Lee further teaches:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit (Lee: ¶ 033; vehicle 10 may include one or more devices or sensors to measure vehicle steering measurements, vehicle steering conditions, vehicle steering parameters, vehicle dynamics, driver input, or other vehicle related conditions or measurements. The vehicle dynamics measurement device(s) may include one or more steering angle sensor(s) 70 (e.g., connected to steering wheel 82 and/or another component of the steering system) and/or steering torque sensor(s) 80 (e.g., a torsion bar, torque sensor, torquemeter, torque transducer, or other device). . . . measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information data may be used by system 100 or another system to calculate steering angle, steering torque, dead reckoning based vehicle position, and other calculations.)
However, neither Miyatani nor Lee explicitly teach:
and the manual steering control amount change is a manual steering control amount generated by the manual steering controller based on a change amount of the steering torque with reference to the first point in time; but Tsunoda does teach:
and the manual steering control amount change is a manual steering control amount generated by the manual steering controller based on a change amount of the steering torque with reference to the first point in time  (Tsunoda: ¶ 062; the driver's intention to turn the vehicle is detected, for example, by momentarily applying the torque after the required steering and then releasing it. When this happens, the electric motor is driven and controlled to turn the vehicle semi-automatically. As a result, in addition to normal steering assist control, the driver's steering wheel operation can be reduced by operating semi-automatic steering control under specific conditions).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Regarding claim 3, as detailed above, Miyatani as modified by Lee teaches the invention as detailed with respect to claim 1. Lee further teaches:
wherein the manual operation amount is a steering torque detected in accordance with an operation amount of the manual operation unit; (Lee: ¶ 033; vehicle 10 may include one or more devices or sensors to measure vehicle steering measurements, vehicle steering conditions, vehicle steering parameters, vehicle dynamics, driver input, or other vehicle related conditions or measurements. The vehicle dynamics measurement device(s) may include one or more steering angle sensor(s) 70 (e.g., connected to steering wheel 82 and/or another component of the steering system) and/or steering torque sensor(s) 80 (e.g., a torsion bar, torque sensor, torquemeter, torque transducer, or other device). . . . measured vehicle dynamics, vehicle conditions, steering measurements, steering conditions, or driver input information data may be used by system 100 or another system to calculate steering angle, steering torque, dead reckoning based vehicle position, and other calculations.)
However, neither Miyatani nor Lee explicitly teach:
and the manual steering control amount change is a change amount of the manual steering control amount with reference to the first point in time; but Tsunoda does teach:
and the manual steering control amount change is a change amount of the manual steering control amount with reference to the first point in time (Tsunoda: ¶ 062; the driver's intention to turn the vehicle is detected, for example, by momentarily applying the torque after the required steering and then releasing it. When this happens, the electric motor is driven and controlled to turn the vehicle semi-automatically. As a result, in addition to normal steering assist control, the driver's steering wheel operation can be reduced by operating semi-automatic steering control under specific conditions).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Miyatani with the teachings of Tsunoda based on a motivation to reduce the driver's steering burden when turning left or right at an intersection (Tsunoda ¶ 004).
Response to Arguments
Applicant's remarks filed August 29, 2022 have been fully considered.
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Maekawa (WO 2016080452 A1) which discloses a unit that sets the driving mode of the vehicle to either advanced automatic mode or basic mode based on the requirement of automatic control or driver interactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached M-F 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./Examiner, Art Unit 3663                                                                                                                                                                                                                                                    /MACEEH ANWARI/Primary Examiner, Art Unit 3663